The anniversary of the policy was June 13th each year. Insured was not entitled to disability benefits until one year after the anniversary date of the policy next succeeding the date of proof of disability.
Proof of disability occurred February 19th, 1931. Insured died on September 18th, 1931, which was three months and three days after the beginning of the period for which insured was entitled to disability benefit.
The question is, Could the executrix collect the proportion of the disability benefit which had accrued and had not been paid? I do not think this constituted an annuity *Page 129 
but a contract to pay a fixed sum per annum on account of disability.
BROWN, J., concurs.